Exhibit SCHIFFRIN BARROWAY COOLEY GODWARD KRONISH LLP TOPAZ & KESSLER, LLP John Dwyer (SBN136533) Alan R. Plutzik (Bar No. 077785) Christopher Sundermeier (SBN 16533) 2125 Oak Grove Road, Suite 120 Aaron Olsen (SBN 224947) Walnut Creek, California 94598 Five Palo Alto Square Telephone: (925) 945-0200 3000 El Camino Real Facsimile: (925) 945-8792 Five Palo Alto Square Telephone: (650) 843-5000 SCHIFFRIN BARROWAY TOPAZ Facsimile: (650) 843-0663 & KESSLER, LLP Lee D. Rudy Attorneys for Nominal Defendant Michael C. Wagner 280 King of Prussia Road CHORDIANT SOFTWARE, INC. Radnor, PA 19087 Telephone: (610) 667-7706 Facsimile: (610) 667-7056 Lead Counsel for Lead Plaintiffs JESSE BROWN and LOUIS SUBA Additional Counsel Listed on Signature Page UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA SAN JOSE DIVISION IN RE CHORDIANT DERIVATIVE Case No. C 06-04671 JW LITIGATION NOTICE OF PENDENCY AND This Document Relates To: SETTLEMENT OF ACTION All Actions TO ALL HOLDERS OF CHORDIANT SOFTWARE, INC. STOCK AS OF JUNE 30, 2008 This
